DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a shade drive unit in claim 1, line 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 - For example, the abstract is objected to because it is more than 150 words. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph 10, 2nd line from the end, “gear rations” should read “gear ratios”
Appropriate correction is required.
Claim Objections
Claims 1, 3, 9, and 17-19 are objected to because of the following informalities:  
In claim 1, line 9, “when it is” should be replaced with “when the shade material
In claim 1, line 16, “at its opposite” should be replaced with “at opposite terminal ends of the hem bar assembly”
In claims 1 and 17-19, line 2, “a pair of sides jambs” should read “a pair of side jambs”
In claim 1, line 4, “the side jambs proximate to the” should read “the side jambs and proximate to the”
In claim 3, line 1, "each longitudinal side channel" should read “each of the longitudinal side channel”
In claim 9, line 5, “gear rations” should read “gear ratios”
In claim 17, line 10, “when it is” should be replaced with “when the shade material is”
In claim 17, line 17, “at its opposite” should be replaced with “at opposite terminal ends of the hem bar assembly”
In claim 18, line 11, “when it is” should be replaced with “when the shade material is”
In claim 18, line 19, “at its opposite” should be replaced with “at opposite terminal ends of the hem bar assembly”
In claim 19, line 12, “when it is” should be replaced with “when the shade material is”
In claim 19, line 20, “at its opposite” should be replaced with “at opposite terminal ends of the hem bar assembly”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the 3rd to last line, “the hem bar” provides a lack of proper antecedent basis.  Should this be --the hem bar assembly--, --a hem bar-- or something else?
Claim 18 recites the limitation "the shade material" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the shade material" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Also, “the distance” in line 25 provides a lack of proper antecedent basis.
Claims 2-16, and 20 are at least rejected for depending from a rejected claim such as claims 1 and 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ojima (US 5404926 A), in view of Lin (US 20130153160 A1) and Hayashiguchi (US 5479979 A).
Regarding claim 1, Ojima teaches a roller shade (shown in figure 1) adapted to be installed in a non-rectangular structural opening (see last line of Abstract) comprising (figure 1) a pair of sides jambs 22a interconnected at their first ends by a first jamb 22b and at their second ends by a second jamb 22c, wherein the roller shade comprises (figure 1): 
a roller tube 4 adapted to be attached between the side jambs proximate to the first jamb 22b; 
a shade material 2 comprising and extending between a first end attached to the roller tube 4 and a second end (attached to a rod 3), wherein the shade material 2 comprises a shape that corresponds to a shape of the structural opening such that the shade material substantially covers the structural opening when it is unrolled from the roller tube 4 (see figure 1); 
a pair of longitudinal side channels 52 (see figure 7) each comprising a longitudinal track (C-shaped track of the slider 62) and adapted to be attached along one of the side jambs 22a (Col. 5, lines 38-45); and
a hem bar assembly 3 attached to the second end of the shade material 2. 
However Ojima is silent concerning a shade drive unit operably connected to the roller tube and adapted to rotate the roller tube to roll or unroll the shade material; a pair of wheels at its opposite terminal ends of the ham bar, wherein each wheel is adapted to be retained by 
Lin teaches (see figure 8) a pair of wheels 42 at its opposite terminal ends, wherein each wheel 42 is adapted to be retained by and travel (shown in figure 8) within one of the longitudinal tracks 12.
Hayashiguchi teaches a shade drive unit 26 operably connected to the roller tube 5 and adapted to rotate (Col. 4, lines 1-6) the roller tube 5 to roll or unroll the shade material 8; a pair of tension modules 14 adapted to be attached proximate to the second jamb (bottom of a screen device), wherein each tension module 14 comprises a retractable cable 19 attached to the bar 10, wherein the tension modules 14 are adapted to provide tension on the bar 10  (seeCol. 1, lines 51-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ojima with wheels attached to the hem bar and tracks, as taught by Lin, to easily slide the hem bar up/down; and provide Ojima with a shade drive unit and a pair of tension modules, as taught by Hayashiguchi, to move the shade material between open and closed position.
Regarding claim 2, Ojima teaches the hem bar assembly 3 further comprises a hollow housing 7 with a pair opposite open ends (ends of the housing 7) and a pair of extendable arms 8 each partially residing (shown in figure 1) within the hollow housing 7 and partially extending (shown in figure 1) from one of the opposite open ends of the hollow housing 7, wherein each 
Regarding claim 3, Ojima teaches each longitudinal side channel 52 is adapted to receive the terminal end (see figure 7) of one of the pair of extendable arms 8.  Also look at fig. 8 of Lin which shows the terminal end in the side channel.
Regarding claim 4, Ojima teaches the longitudinal tracks (C-shaped track of the slider 62 shown in figure 7) are adapted to guide (Col. 5, lines 38-45) the hem bar assembly 3 along the side jambs 22a and control an extension (see figure 1) of the pair of extendable arms 8 as distance between the side jambs changes.
Regarding claim 5, Ojima teaches the pair of side jambs 22a of the non-rectangular structural opening are unparalleled (see figure 1) causing the pair of extendable arms 8 to extend from or retract into the open ends of the hollow housing 7 as the shade material 2 is rolled on or unrolled from the roller tube 4.
Regarding claim 10, Ojima teaches all of the elements of the current invention as stated above except a fascia adapted to be attached to the second jamb to substantially conceal the pair of tension modules from view.
Hayashiguchi teaches (see figures 6-7) a fascia 22 adapted to be attached to the second jamb 3 to substantially conceal the pair of tension modules 14 from view.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ojima with fascia attached to the second jamb, as taught by Hayashiguchi, to hide the tension module from the front sight.

Regarding claim 11, Ojima in view of Hayashiguchi teaches the fascia 22 comprises a pair of holes through which the retractable cables exit the fascia 22 (see Col. 3, lines 35-41).
Regarding claim 12, Ojima teaches all of the elements of the current invention as stated above except the retractable cables extend into and are substantially concealed by the longitudinal side channels.
Hayashiguchi teaches (see figure 2) the retractable cables 19 extend into and are substantially concealed by the longitudinal side channels 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ojima with the retractable cables inside the longitudinal side channels, as taught by Hayashiguchi, to hide the retractable cables from the front sight.
Regarding claim 13, Ojima teaches the first jamb 22b is offset (shown in figure 1) from the second jamb 22c of the non-rectangular opening, wherein the roller tube 4 is adapted to be attached between the side jambs 22a at an angle (shown in figure 1) with respect to the first jamb 22b.
Regarding claim 15, Ojima teaches the roller tube 4 is adapted to be attached between the side jambs 22a substantially perpendicularly to a direction of travel of the shade material 2.
Regarding claim 16, Ojima teaches the hem bar assembly 3 is adapted to be attached to the second end of the shade material 2 such that the hem bar assembly 3 is parallel to the second jamb 22c.  

a roller tube 4 adapted to be attached between the side jambs proximate (to the first jamb 22b) and at an angle (shown in figure 1) with respect to the first jamb 22a such that the roller tube 4 is disposed substantially perpendicular to a direction of travel of the shade material 2; 
a shade material 2 comprising and extending between a first end attached to the roller tube 4 and a second end (attached to a rod 3), wherein the shade material 2 comprises a shape that corresponds to a shape of the structural opening such that the shade material substantially covers the structural opening when it is unrolled from the roller tube 4 (see figure 1); 
a pair of longitudinal side channels 52 (see figure 7) each comprising a longitudinal track (C-shaped track of the slider 62) and adapted to be attached along one of the side jambs 22a (Col. 5, lines 38-45);
an extendable hem bar assembly 3 attached to the second end of the shade material 2 such that the hem bar 3 assembly is parallel to the second jamb 22c, wherein the longitudinal tracks (C-shaped track of the slider 62 shown in figure 7) are adapted to guide (Col. 5, lines 38-45) the hem bar assembly 3 along the side jambs 22a and control an extension (see figure 1) of the pair of extendable arms 8 as the shade material 2 is rolled on or unrolled from the roller tube 4 and the distance between the side jambs changes.

Lin teaches (see figure 8) a pair of wheels 42 at its opposite terminal ends of the ham bar 33, wherein each wheel 42 is adapted to be retained by and travel (see figure 8) within one of the longitudinal tracks 12.
Hayashiguchi teaches a shade drive unit 26 operably connected to the roller tube 5 and adapted to rotate (Col. 4, lines 1-6) the roller tube 5 to roll or unroll the shade material 8; a pair of tension modules 14 adapted to be attached proximate to the second jamb (bottom of a screen device), wherein each tension module 14 comprises a retractable cable 19 attached to the bar 10, wherein the tension modules 14 are adapted to provide tension on the bar 10 (see Col. 1, lines 51-57), wherein (see figure 2) the retractable cables 19 extend into and are substantially concealed by the longitudinal side channels 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ojima with wheels attaches to the ham bar and tracks, as taught by Lin, to easily slide the ham bar up/down; and provide Ojima with a shade drive unit 
Regarding claim 18, Ojima teaches all of the elements of the current invention as stated in claims 17 and 19 above except a fascia adapted to be aligned with and attached to the first jamb to substantially conceal the angled roller tube from view. 
Although it seems the fascia is ‘attached’ to the first jamb it doesn’t appear to be explicitly taught by Ojima, therefore the examiner takes Official Notice that it was old and well known in the art before the effective filing date of the invention to provide a fascia to conceal objects from view such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ojima to have the fascia for the well-known purpose of concealing means.
Regarding claims 14 and 20, although it seems the fascia is ‘attached’ to the first jamb it doesn’t appear to be explicitly taught by Ojima, therefore the examiner takes Official Notice that it was old and well known in the art before the effective filing date of the invention to provide a fascia to conceal objects from view such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ojima to have the fascia for the well-known purpose of decorative concealing means.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ojima, in view of Krupke and Hayashiguchi as applied to claim 2 above and [hereinafter referred to as the modified device of Ojima], and further in view of Hofmann (US 20150083349 A1).
Regarding claim 6, the modified device of Ojima teaches all of the elements of the current invention as stated above except a rotatable idler gear disposed within the hollow 
Hofmann teaches the hem bar assembly 14 comprises (see figure 2a) a rotatable idler gear 30 disposed within the hollow housing 20, wherein each of the pair of extendable arms (22, 24) comprise a gear rack (26, 28) adapted to engage the idler gear 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the modified device of Ojima with an idler gear and extendable arms with a gear rack, as taught by Hofmann, for the smooth operation of the hem bar as it moves up and down between the first and second jambs.  Note too that if it an obvious functional equivalent substitution as an alternative reason.
Regarding claim 7, the modified device of Ojima in view of Hofmann teaches the idler gear 30 and the pair of gear racks (26, 28) cooperatively act as a synchronizing mechanism to synchronize a distance the pair of extendable arms (22, 24) extend out of the pair of open ends of the hollow housing 20.
Regarding claim 8, the modified device of Ojima teaches all of the elements of the current invention as stated above except the hollow housing comprises a plurality of rollers.
Hofmann teaches the hollow housing 20 comprises a plurality of rollers 36 rotatably disposed about the extendable arms (22, 24) to guide the extendable arms (22, 24) therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the modified device of Ojima with a plurality of rollers, as taught by Hofmann, for the smooth operation of the extendable arms as it moves sideways.  Note too, if it is found these cannot be reasonably considered roller, the examiner takes Official .
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 would be allowable for disclosing a plurality of rotatable interengaged idler gears disposed within the hollow housing, wherein each of the pair of extendable arms comprise a gear rack adapted to engage at least two of the idler gears, wherein the idler gears comprise different gear rations to allow the pair of extendable arms to extend at different distances from the hollow housing.
Ojima teaches a ham bar assembly 3 with extendable arms 8, but is silent concerning a plurality of rotatable interengaged idler gears disposed within the hollow housing 7 and extendable arms 8 comprise a gear rack.
Hofmann teaches an idler gear 30 disposed within the hollow housing 20 and extendable arms (22, 24) comprise a gear rack (26, 28).
Based on the configuration of Hofmann it would be improper hindsight to modify Ojima so the idler gears with different gear rations allow the pair of extendable arms to extend at 
Therefore the combination of features is considered to be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        



/DANIEL P CAHN/Primary Examiner, Art Unit 3634